Citation Nr: 1548927	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE


Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1972.  He died in June 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  A notice of disagreement (NOD) was filed in May 2011.  A statement of the case (SOC) was provided in January 2013.  The appeal was perfected by the timely submission of a VA Form 9 (Substantive Appeal) in January 2013.

In December 2013, the appellant's application for substitution as the claimant for the Veteran was approved by the agency of original jurisdiction.

The appellant was provided with a Board hearing before a Veterans Law Judge (VLJ) at the RO in September 2014.  A copy of the transcript has been associated with the Veteran's claims file and reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides, for accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a claim for diabetes mellitus type II, to include as a result of exposure to herbicides, in March 2009.  The Veteran was notified of the decision on April 2, 2009 and as of April 2, 2010; the decision became.  The Veteran then submitted a claim to reopen in June 2010, which the RO declined to reopen for a failure to submit new and material evidence in a November 2010 rating decision, which is the subject of the instant appeal.

2.  Evidence added to the record since the final March 2009 rating decision, with regard to the issue of entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the Board's decision to reopen the appellant's claim of entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The appellant has also been afforded a hearing before the Board.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer (or the VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the appellant, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the appellant provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.

The Veteran initially filed a claim for service connection for diabetes mellitus, to include as a result of exposure to herbicides back in December 2006.  The evidence at the time of the adjudication of the Veteran's claim in a March 2009 rating decision consisted of service treatment records (STRs), a hospital summary from US Army Tripler General Hospital, Honolulu, Hawaii for the period November 1972 to December 1972, private treatment records from May 1997 to January 2007 showing a current diagnosis of diabetes, and the Veteran's statements to the effect that he had on-land service in the Republic of Vietnam while docked at Da Nang Harbor while aboard the USS Delta and while docked at Vung Tao Harbor while aboard the USS Kawishiwi.  The March 2009 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service, there was no evidence of the diagnosis of his condition to a compensable degree within one year of service, and there was no evidence of on-land service in the Republic of Vietnam for the purposes of consideration under the theory of presumptive service connection.

The March 2009 rating decision is the last final decision prior to the Veteran's June 2010 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened in a subsequent January 2013 SOC by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the March 2009 rating decision was finalized in April 2010, the record contains statements from the Veteran and the appellant reiterating contentions that the Veteran had on-land service in the Republic of Vietnam while docked at Da Nang Harbor while aboard the USS Delta and while docked at Vung Tao Harbor while aboard the USS Kawishiwi, a January 2007 VA outpatient treatment record reflecting treatment for diabetes, and the 2014 Board hearing testimony from the appellant indicating that the Veteran called her during his service from Vietnam and that he claimed to have witnessed a child kill himself with a hand grenade while on liberty at Vung Tao Harbor.  This evidence is new because it has not been previously considered.  In particular, the evidence of the appellant's testimony regarding the phone calls and Vung Tao incident is also material because it addresses the issue, on-land service in the Republic of Vietnam that was previously unknown at the time of the March 2009 rating decision.  As the testimony shows an indication that the Veteran may have actually service on-land in the Republic of Vietnam and is, therefore, potentially entitled to the presumption, as he was already shown to have a current disability for consideration of the presumption, this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.
ORDER

New and material evidence having been received; the claim of entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides, is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the Veteran's claim, further development is required before the claim can be adjudicated on the merits.

The appellant is claiming entitlement to service connection for diabetes mellitus on behalf of the Veteran.  Specifically, the appellant claims that the Veteran's diabetes mellitus developed secondary to in-service Agent Orange exposure during his service aboard naval vessels in the waters off the coast of the Republic of Vietnam, to specifically include on-land contact during afforded liberty while docked at various harbors. 

The Veteran's service personnel records reflect that he served aboard the USS Delta off the coast of the Republic of Vietnam during June 1969 to July 1969 and aboard the USS Kawishiwi off the coast Republic of Vietnam during September 1970 to February 1971 and from February 1972 to July 1972.  These records were absent for a discussion of any official duties or shore leave conducted upon the landmass of the Republic of Vietnam.  Rather, the Veteran had several Captain's Mast, Nonjudical Punishment, records showing that he had committed infractions while assigned to the aforementioned naval vessels while on shore leave in Japan and the Philippines exclusively.  

The RO developed the Veteran's claim, to include review of his personnel records and the ship logs for the USS Delta and the USS Kawishiwi for the time period in question via a request to the Joint Service Records Research Center (JSRRC).  In December 2012, the JSRRC concluded that there was no further indication that any crew members aboard the aforementioned naval vessels conducted duties or shore leave on the landmass of the Republic of Vietnam during the time period of the Veteran's service, with the exception of the USS Delta, in which it conducted repair
support services while anchored in Vung Tao, Vietnam, and two to three men a day disembarked for temporary duty, assisting the Army Military Police, with patrol duties.   However, the Veteran was not among the names listed in this assignment.

At the 2014 Board hearing, the appellant testified that the Veteran called her during his service from Vietnam and that, when he returned from service, he told her that the phone calls had been made while he was on the landmass of the Republic of Vietnam.  In this regard, the appellant indicated that the Veteran called her using the Military Auxiliary Radio System (M.A.R.S.).  Additionally, the appellant testified that the Veteran claimed to have witnessed a child kill himself with a hand grenade while on liberty at Vung Tao Harbor.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  On remand, further information should be solicited to determine whether the Veteran may have set foot upon the landmass of the Republic of Vietnam, to specifically include whether any call logs exist for the Veteran utilizing the M.A.R.S system from the landmass during his period of service, as well as whether there is documentation of an incident involving a young boy killing himself with a hand grenade at Veng Tao Harbor in front of US servicemembers during the time period that the Veteran was stationed aboard the USS Kawishiwi.  Any appropriate development with respect to any claimed contact with the landmass of the Republic of Vietnam during the Veteran's period of service should be accomplished, to include additional referral to JSRRC. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts to verify any allegations of service on land or in the inland waterways of Vietnam should be undertaken.  The RO/AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate entity, provide the verified particulars of the Veteran's foreign service, and specifically request verification of whether the Veteran step foot on the landmass of the Republic of Vietnam.  

This request should include the information presented in the evidence submitted by the appellant, including the testimony that the Veteran called her during his service from Vietnam via the M.A.R.S. phone system and that he claimed to have witnessed a child kill himself with a hand grenade while on liberty at Vung Tao Harbor.  Appropriate steps should be taken to verify these events in an effort to lend support to the Veteran and the appellant's contention that the Veteran was on the landmass of Vietnam.  In this regard, a search of any call logs during the time the Veteran was in Vietnam and was aboard the USS Delta and the USS Kawishiwi should be examined to see if he made calls from Vietnam.  Also, state whether it is possible to verify whether the Veteran witness a child kill himself with a hand grenade when he claimed to be on liberty at Vung Tao Harbor and was on the landmass of Vietnam.  

If additional information is needed to assist in verifying whether the Veteran served on the landmass in Vietnam, the appellant should be provided an opportunity to submit such evidence or such evidence should be provided by the agency of original jurisdiction if it is within control to obtain such evidence.

2. After completing the above action, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


